PER CURIAM.
The amount involved in this appeal exceeds the sum of $2,000. Therefore, since this court does not have jurisdiction and both plaintiffs and defendants have suggested that the matter be transferred to the Supreme Court of Louisiana, exercising the authority vested in this Court by the provisions of LSA-R.S. 13:4441, 13:-4442,
It is now ordered, adjudged and decreed that this appeal be transferred to the Supreme Court of Louisiana pursuant to law, which transfer is to foe effected within sixty days and if such transfer should not be made within that time, then and in that event the appeal is to stand as though it 'had been dismissed. Defendants-appellants are to pay the costs of the appeal to this Court.
Appeal transferred to Supreme Court.